ORDER
The Disciplinary Review Board having filed a report recommending that JOSEPH P. GRABLER, of Middletown, who was admitted to the Bar in this State in 1964 and has been suspended from the practice of law for one-year periods by this Court’s orders of January 11, 1989, and June 4, 1990, receive an additional two-year suspension, and that he be readmitted to practice only on satisfaction of a number of conditions;
And the Disciplinary Review Board’s recommendation being based on its finding of respondent’s failure in two real-estate *39matters to complete his responsibilities to the clients and to turn over funds, and of misrepresentation of matters in violation of RPCs 1.4, 1.15, and 8.4(c); and of representing a client during the period of earlier suspension in violation of RPCs 1.16(a)(1), 5.5, and 8.4(d); and of failure to cooperate with disciplinary authorities in the investigation of the above matters in violation of RPC 8.1(b);
And it appearing that the incidents that are the subject of the Disciplinary Review Board’s recommendation occurred before or about the time of the June 4, 1990, suspension, which suspension the Disciplinary Review Board had recommended be “a retroactive suspension for one year, concurrent with” the 1989 suspension, and that respondent had offered proof that during this period of misconduct he suffered from diabetes and depression that required professional intervention;
And good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and that JOSEPH P. GRABLER be suspended from the practice of law for two years and until further order of this Court, the suspension retroactive to and concurrent with the June 4, 1990 suspension; and it is further
ORDERED that JOSEPH P. GRABLER’s restoration to practice be conditioned on satisfactory proof of respondent’s fitness to return to the practice of law; and it is further
ORDERED that JOSEPH P. GRABLER’s restoration to practice be subject to the condition that respondent practice thereafter in association with, and under the supervision of, other counsel for a period of two years; and it is further
ORDERED that any application of JOSEPH P. GRABLER for his restoration to practice be accompanied by proof of his enrollment in and satisfactory completion of the core courses of the Skills and Methods curriculum offered by the Institute for Continuing Legal Education; and it is further
*40ORDERED that JOSEPH P. GRABLER reimburse the Ethics Financial Committee for appropriate administrative costs, including the production of transcripts; and it is further
ORDERED that JOSEPH P. GRABLER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSEPH P. GRABLER comply with Administrative Guideline Number 23 of the Office of Attorney Ethics dealing with suspended, disbarred, or resigned attorneys.